In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 15-117V
                                      Filed: January 26, 2018
                                        Not for Publication

*************************************
H.S., a Minor, by his PARENT AND              *
NATURAL GUARDIAN,                             *
AMANDA SEIDERS,                               *
                                              *
               Petitioner,                    *              Damages decision based on
                                              *              stipulation; Hib vaccine; acute
 v.                                           *              cerebellar ataxia
                                              *
SECRETARY OF HEALTH                           *
AND HUMAN SERVICES,                           *
                                              *
               Respondent.                    *
                                              *
*************************************
John R. Howie, Jr., Dallas, TX, for petitioner.
Claudia B. Gangi, Washington, DC, for respondent.

MILLMAN, Special Master

                              DECISION AWARDING DAMAGES1

         On January 25, 2018, the parties filed the attached stipulation in which they agreed to
settle this case and described the settlement terms. Petitioner alleges that her son, H.S., suffered
acute cerebellar ataxia that was caused by his December 12, 2013 receipt of Haemophilus
influenzae type B (“Hib”) vaccine. Respondent denies that Hib vaccine caused H.S.’s acute
cerebellar ataxia or any other injury. Nonetheless, the parties agreed to resolve this matter
informally.


1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat.
2899, 2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special masters will be
made available to the public unless they contain trade secrets or commercial or financial information that
is privileged and confidential, or medical or similar information whose disclosure would constitute a
clearly unwarranted invasion of privacy. When such a decision is filed, petitioner has 14 days to identify
and move to delete such information prior to the document’s disclosure. If the special master, upon
review, agrees that the identified material fits within the banned categories listed above, the special
master shall delete such material from public access.
        The undersigned finds the terms of the stipulation to be reasonable. The court hereby
adopts the parties’ said stipulation, attached hereto, and awards compensation in the amount and
on the terms set forth therein. Pursuant to the stipulation, the court awards the following vaccine
compensation payments under 42 U.S.C. § 300aa-15(a) (2012):

        a. A lump sum of $899,387.81, representing compensation for first year life care
           expenses ($308,087.81) and trust seed funds ($591,300.00), in the form of a check
           payable to Regions Bank, as trustee of the grantor reversionary trust established for
           the benefit of H.S.;

        b. A lump sum of $1,075,383.88, representing compensation for lost future earnings
           ($825,383.88) and pain and suffering ($250,000.00), in the form of a check payable to
           petitioner as guardian/conservator of the estate of H.S. for the benefit of H.S.;

        c. A lump sum of $32,240.10, representing compensation for past unreimbursable
           expenses, in the form of a check payable to petitioner; and

        d. An amount sufficient to purchase the annuity contract described in paragraph 10 of
           the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: January 26, 2018                                                            s/ Laura D. Millman
                                                                                    Laura D. Millman
                                                                                     Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.